Citation Nr: 1828254	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and anxiety.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to July 1987; February 4, 1991 to February 21, 1991; and November 2004 to February 2006.  He also served in the Pennsylvania Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in August 2016 when it was remanded for additional development.  It has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a major depressive disorder, recurrent, with anxious distress; he also experienced depression during service from November 1984 to July 1987 and on deployment from November 2004 to February 2006.  

2.  A VA examiner states that the Veteran's depression began during active service and that he has continued to struggle with depression and anxiety since that time.  


CONCLUSION OF LAW

The criteria for service connection for a major depressive disorder and anxiety have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision is a complete grant of the benefits sought on appeal, any deficiencies in these areas were harmless error.  

The Veteran contends that the depression and anxiety with which he is currently diagnosed began during the period of active service from November 2004 to February 2006.  He states that his wife began to experience problems during his deployment and that as a result he became depressed because he was unable to provide her any assistance while he was away.  The Veteran believes that this was the beginning of the end of his marriage, and says that he has been depressed ever since.  Finally, the Veteran asserts that he was treated unfairly by the senior enlisted and officers while on deployment, and that this contributed to his depression.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  While psychiatric disabilities such as psychoses are listed, the Veteran has only been diagnosed with neuroses and not a psychosis.  

In relevant part, 38 U.S.C. § 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Veteran was afforded a VA examination in September 2016 which entered a diagnosis of major depressive disorder, recurrent, with anxious distress.  9/13/2016 C&P Exam, p. 1.  A January 2009 VA examination also reached a diagnosis of major depression.  8/29/2016 Medical Treatment Record - Government Facility, 
p. 6.  As such, the first criterion for service connection has been met.  

A May 2013 Formal Finding by the RO determined that the Veteran's complete service treatment records are unavailable for review.  5/22/2013 VA Memo, p. 1.  
A review of the available records shows that they include many if not all entries for his first period of active service as well as records for the reserves through 1991.  There do not appear to be any additional service treatment records until records for the reserves starting in 2007.  The Board observes that none of the service treatment records for the final period of active service from November 2004 to February 2006 appear to be available, with the exception of some 2004 laboratory findings for a blood test.  

In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's available service treatment records show that his October 1983 entrance examination included a normal psychiatric examination.  On a Report of Medical History completed by the Veteran at that time, he denied a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  8/18/2014 STR - Medical, pp. 103-106.  There is no record of any psychiatric complaints or treatment for this period of service, and the July 1987 discharge examination has a normal psychiatric examination.  However, the Veteran reported a history of depression or excessive worry and frequent trouble sleeping on the Report of Medical History he completed in conjunction with the discharge examination.  8/18/2014 STR - Medical, pp. 53, 55. 

The evidence includes a March 1989 Report of Medical Examination completed when the Veteran enlisted in the reserves.  The psychiatric examination was normal.  A Report of Medical History received from the Veteran at this time answered "yes" to a history of depression or excessive worry and frequent trouble sleeping.  An addendum to the physician's summary indicated he had experienced trouble sleeping after separating from a girlfriend and had been depressed since January 1989.  A reference was made to "counseling", presumably indicating this was for the Veteran's depression.  8/18/2014 STR - Medical, pp. 22, 24, 48.  

A February 2007 Report of Medical Examination for the reserves shows that the psychiatric examination was normal.  5/20/2013 STR-Medical, p. 61.  However, the Veteran answered "yes" to a history of frequent trouble sleeping, depression or excessive worry, and receiving counseling of any sort on the Report of Medical History completed at that time.  The explanation of the "yes" answers noted trouble sleeping due to marital separation from his wife and a possible divorce.  He had talked to a counselor about this, and was depressed about the overall situation.  1/12/2009 Medical Treatment Record - Government Facility, p. 13.  

The record also includes a VA treatment record noting that the Veteran was a service member who had been referred as unfit for active duty due to depression and a right ankle disability.  2/27/2009 VA 21-2507a Request for Physical Examination, p. 1.  

After careful consideration, the Board finds that there is evidence of the in-service incurrence of the Veteran's claimed depression and anxiety.  The available service treatment records are negative for any complaints or treatment relating to depression during the first period of service.  However, while the Veteran denied a history of depression when he entered service in 1984, he reported having experienced these symptoms at discharge in 1987.  Thus, there was no indication of depression prior to active service, and his initial symptoms are more likely than not to have occurred during service.  

Reserve records from 1989 show he continued to experience depression.  Finally, while there are no records for the period from November 2004 to February 2006 in which the Veteran contends his depression began, there are February 2007 reserve records that show complaints of depression.  These records are dated only a year after discharge, and the explanation he then provided for his depression is consistent with his current contentions of experiencing depression during his final period of active duty due to family problems.  In sum, when all doubt is resolved in the Veteran's favor, the Board concludes that he experienced depression and anxiety during active service.  As such, the second criterion for service connection has been met.  

The final criterion for service connection is evidence of a nexus between the Veteran's current disability and the depression he experienced during service.  The Board finds that this has been met as the probative competent evidence is in at least equipoise.  

The only medical professional to address the possibility of a nexus was the September 2016 VA examiner, a psychologist.  After an examination of the Veteran and a review of his claims file, the examiner checked the option on the examination form that states the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner's rationale contradicts this conclusion.  He states that the "Veteran initially experienced depression during military service when his wife was depressed and he could not be there for her due to his deployment.  He has struggled with depression and anxiety, off-on, since that time due to life stressors, including loss of job, divorce, and financial stressors."  The examiner goes on to explain there was no clear service-connected stressor that led to the depression.  However, the Board observes that service connection is not limited to disabilities incurred due to service, but can also be granted for disabilities incurred during service.  The examiner states that the Veteran's depression began during service.  This is consistent with the February 2007 reserve records in which the Veteran reported depression since his recent deployment.  While there are no VA treatment records dated prior to 2012, records from that date show consistent treatment for depression.  When all doubt is resolved in favor of the Veteran, the Board concludes that his current major depressive disorder with anxious distress was incurred during active service, and entitlement to service connection is warranted.  


ORDER

Service connection for a psychiatric disability, to include depression and anxiety, is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


